Ford, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the merchandise covered *669thereby consists of Perlón exported from Western Germany; that such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets in Western Germany; and that the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Western Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including all costs, charges, and expenses specified in section 402 of the Tariff Act of 1930, was $7.15 per kilo, plus 48 cents per kilo for dyeing, less a discount of 22% per centum.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable value of the merchandise marked “A” and checked HM on the invoice to be $7.15 per kilo, plus 48 cents per kilo for dyeing, less a discount of 22% per centum. Judgment will be rendered accordingly.